



Exhibit 10.58
SEVENTEENTH AMENDMENT TO OFFICE LEASE
For valuable consideration, the receipt and adequacy of which are expressly
acknowledged, KBSII GRANITE TOWER, LLC, a Delaware limited liability company
(“Landlord”), and ANADARKO PETROLEUM CORPORATION, a Delaware corporation
(“Tenant”) agree as of this 19th day of December, 2018 (“Effective Date”) that:
1.Definitions. In this Seventeenth Amendment to Office Lease (“Seventeenth
Amendment”), the following terms have the meaning given:
A.Landlord: KBSII Granite Tower, LLC, a Delaware limited liability company, as
successor to Cumberland Office Park, LLC, a Georgia limited liability company,
as successor to Denver-Stellar Associates Limited Partnership, a Delaware
limited partnership.
B.Tenant: Anadarko Petroleum Corporation, a Delaware corporation.
C.Lease: Agreement of Lease dated July 30, 2002, between Denver-Stellar
Associates Limited Partnership, a Delaware limited partnership (“DSA”), and
Western Gas Resources, Inc. (“Original Tenant”) (“Original Lease”), as amended
by:
(1)First Amendment to Lease, dated as of September 10, 2002, between DSA and
Original Tenant (“First Amendment”);
(2)Second Amendment to Lease, dated as of July 23, 2004, between DSA and
Original Tenant (“Second Amendment”);
(3)Third Amendment to Lease, dated as of November 1, 2004, between DSA and
Original Tenant (“Third Amendment”);
(4)Fourth Amendment to Lease, dated as of December 31, 2004, between DSA and
Original Tenant (“Fourth Amendment”);
(5)Fifth Amendment to Lease, dated as of April 20, 2005, between DSA and
Original Tenant (“Fifth Amendment”);
(6)Sixth Amendment to Lease, dated as of May 18, 2005, between DSA and Original
Tenant (“Sixth Amendment”);
(7)Seventh Amendment to Lease, dated as of June 15, 2005, between DSA and
Original Tenant (“Seventh Amendment”);
(8)Eighth Amendment to Lease, dated as of November 15, 2005 (“Eighth
Amendment”), between Cumberland Office Park, LLC, a Georgia limited liability
company (“Successor Landlord”), as successor in interest to DSA, and Original
Tenant;






--------------------------------------------------------------------------------




(9)Ninth Amendment to Office Lease between Successor Landlord and Tenant,
successor in interest to Original Tenant, dated as of February 16, 2007 (“Ninth
Amendment”);
(10)Tenth Amendment to Office Lease dated September 11, 2007, between Successor
Landlord and Tenant (“Tenth Amendment”);
(11)Eleventh Amendment to Office Lease dated November 9, 2007, between Successor
Landlord and Tenant (“Eleventh Amendment”);
(12)Twelfth Amendment to Office Lease dated March 3, 2008, between Successor
Landlord and Tenant (“Twelfth Amendment”);
(13)Thirteenth Amendment to Office Lease dated October 6, 2011, between
Landlord, as successor in interest to Successor Landlord, and Tenant
(“Thirteenth Amendment”);
(14)Fourteenth Amendment to Office Lease dated November 13, 2012, between
Landlord and Tenant (“Fourteenth Amendment”);
(15)Fifteenth Amendment to Office Lease dated June 5, 2013, between Landlord and
Tenant (“Fifteenth Amendment”);
(16)Sixteenth Amendment to Office Lease dated August 17, 2015, between Landlord
and Tenant (“Sixteenth Amendment”);
(17)This Seventeenth Amendment.
D.    Current Premises: As of the date of the Sixteenth Amendment, the premises
were comprised of approximately 343,080 rentable square feet (“Current
Premises”) as more particularly described on Exhibit A attached hereto (the
“Premises Schedule”). Landlord and Tenant acknowledge that Landlord has
remeasured the Building, the Current Premises and the New Premises (as
hereinafter defined) using a registered architect using "BOMA standards" which
is defined herein to mean the Office Buildings: Standard Methods of Measurement
(ANSI/BOMA Z65.1 -2017) (“BOMA 2017 Remeasurement”). Based on the BOMA 2017
Remeasurement, the revised square footage of the Building is 591,070 rentable
square feet and the revised square footage of the Current Premises is 360,584
rentable square feet as reflected on Exhibit A-1 attached hereto.
E.    Swing Floors: Upon the Effective Date of this Seventeenth Amendment, Floor
19 of the Current Premises comprised of 21,262 rentable square feet (based on
the BOMA 2017 Remeasurement), Floor 20 of the Current Premises comprised of
21,260 rentable square feet (based on the BOMA 2017 Remeasurement) and Floor 22
of the Current Premises comprised of 22,319 rentable square feet (based on the
BOMA 2017 Remeasurement) shall be designated collectively as the “Swing Floors”.
F.    Building Address: Granite Tower


2

--------------------------------------------------------------------------------



1099 18th Street, Denver, CO 80202
G.    Original Expiration Date: April 30, 2021 (“Term”).
H.    Extended Expiration Date: April 30, 2033 (“Extension Term”)
I.    Capitalized Terms: Any capitalized term used in this Seventeenth Amendment
but not defined in this Seventeenth Amendment has the meaning set forth for such
term in the Ninth Amendment.
2.Controlling Lease Documents/Conditions. Except as specifically set forth in
Paragraph 5 of the Ninth Amendment, as of the Effective Date, the term “Lease”
shall mean the Original Lease, plus the Ninth, Tenth, Eleventh, Twelfth,
Thirteenth, Fourteenth, Fifteenth and Sixteenth Amendments. The First through
Eighth Amendments, inclusive, were terminated and replaced in their entirety by
the Ninth Amendment.
3.New Premises. Upon the Extension Term Commencement Date (as hereinafter
defined), the “Premises” under the Lease shall be deemed to consist of 295,743
rentable square feet comprised of the Current Premises less the Swing Floors
(collectively, the “New Premises”).
4.Extension Term. Subject to and upon the terms and conditions set forth herein,
the “Extension Term” shall mean a period of one hundred forty-four (144) months
commencing effective as of May 1, 2021 ("Extension Term Commencement Date"), and
expiring on April 30, 2033. The Extension Term shall be subject to the same
terms and conditions in the Lease, as amended by this Seventeenth Amendment.
“Original Term” shall mean the period from the Commencement Date through the
Extension Term.
5.Base Rent for the New Premises for the Extension Term. On the Extension Term
Commencement Date, and continuing for the duration of the Extension Term, Tenant
shall pay Landlord Base Rent for the New Premises according to the following
schedule:
NEW PREMISES RENT SCHEDULE
Term
 
Per Sq. Ft. (295,743 rsf)
 
Monthly Rent
 
Annual Base Rent
5-1-21 to 4-30-22
 
$32.31
 
$796,223.33
 
$9,554,680.00*
5-1-22 to 4-30-23
 
$33.12
 
$816,128.92
 
$9,793,547.00
5-1-23 to 4-30-24
 
$33.94
 
$836,532.14
 
$10,038,385.68
5-1-24 to 4-30-25
 
$34.79
 
$857,445.44
 
$10,289,345.32
5-1-25 to 4-30-26
 
$35.66
 
$878,881.58
 
$10,546,578.95
5-1-26 to 4-30-27
 
$36.55
 
$900,853.62
 
$10,810,243.42
5-1-27 to 4-30-28
 
$37.47
 
$923,374.96
 
$11,080,499.51
5-1-28 to 4-30-29
 
$38.40
 
$946,459.33
 
$11,357,512.00
5-1-29 to 4-30-30
 
$39.36
 
$970,120.82
 
$11,641,449.80
5-1-30 to 4-30-31
 
$40.35
 
$994,373.84
 
$11,932,486.04
5-1-31 to 4-30-32
 
$41.36
 
$1,019,233.18
 
$12,230,798.19



3

--------------------------------------------------------------------------------



5-1-32 to 4-30-33
 
$42.39
 
$1,044,714.01
 
$12,536,568.15

* Notwithstanding anything to the contrary contained in this Seventeenth
Amendment, Landlord agrees not to demand or collect from Tenant monthly
installments of Base Rent for the New Premises and for all or any portion of the
Swing Floors which become part of the New Premises pursuant to the exercise by
Tenant of the Hold Option for the Swing Floors (as described in Paragraph 10
below) for the period beginning on May 1, 2021, and ending on January 31, 2022
(collectively, the “Abatement Period”) (collectively, the “Rent Abatement”). The
Rent Abatement afforded by this Section will be of no force or effect if as of
the date on which any installment of Base Rent would otherwise be due during the
Abatement Period, (i) a material event of default by Tenant has occurred and is
continuing under the Lease beyond any applicable notice and cure period, or (ii)
an assignment of the Lease has occurred (other than to an Affiliate or Qualified
Transferee) or a sublease of more than fifty percent (50%) of the New Premises
exists. Except for such Rent Abatement, all of the terms and conditions of the
Lease will be applicable during the Abatement Period. The Rent Abatement shall
also apply to Tenant’s Proportionate Share of the increases in Operating
Expenses and Taxes in excess of the Operating Expense Base Amount and Tax Base
Amount, respectively, as modified below during the Abatement Period.
Notwithstanding the foregoing, Landlord reserves the right to issue a check to
Tenant at any time for all or any portion of the Rent Abatement.
6.Base Year. In addition to paying Base Rent for the New Premises during the
Extension Term as set forth above, Tenant shall also pay as “additional rent”,
commencing on January 1, 2022, an amount determined in accordance with Paragraph
4 of the Original Lease as amended by the next sentence. As of May 1, 2021, the
“Operating Expense Base Amount” and the “Tax Base Amount” for the New Premises
will be the dollar amounts of Operating Expenses and Taxes, respectively, per
rentable square foot calculated by Landlord for the calendar year 2021, as they
may be adjusted pursuant to subparagraph 4(a)(vii)(A) of the Original Lease.
Landlord will advise Tenant in writing promptly upon their determination in
early 2022. Commencing January 1, 2022, Tenant will pay as “additional rent” for
the New Premises, Tenant’s Proportionate Share of the increases, in Operating
Expenses and Taxes, per rentable square foot of the New Premises, in excess of
the Operating Expense Base Amount and Tax Base Amount, respectively. For
avoidance of doubt, nothing herein shall amend or replace the not to exceed
amount set forth in subparagraph 4(a)(vii)(B) of the Original Lease.
7. Tenant’s Proportionate Share. Landlord and Tenant acknowledge that due to the
BOMA 2017 Remeasurement the Building has been remeasured and contains 591,070
rentable square feet and that the New Premises have been remeasured and contain
295,743 rentable square feet as reflected on Exhibit A-1 attached hereto.
Accordingly, effective as of the Swing Floors Surrender Date (as hereinafter
defined), and continuing for the duration of the Extension Term, Tenant’s
Proportionate Share of the New Premises shall be 50.04% (295,743 rsf / 591,070
rsf).
8.Surrender of the Swing Floors. Upon the Effective Date, Floor 19, Floor 20 and
Floor 22 of the Current Premises will be designated collectively as the “Swing
Floors”. Provided Tenant does not exercise the Hold Option for the Swing Floors
(as described in Paragraph 10 below), Tenant agrees to surrender the entirety of
the Swing Floors within thirty (30) days of the Substantial Completion of the
New Premises Tenant Improvements (as those terms are defined in Paragraph 11
below and Exhibit C to this Seventeenth Amendment) but in no event later than
the Extension Term Commencement Date


4

--------------------------------------------------------------------------------



(“Swing Floors Surrender Date”). Rent for the Swing Floors shall be abated under
the provisions of Paragraph 5 above from the date Tenant commences construction
of the New Premises Tenant Improvements through the end of the Original
Expiration Date (April 30, 2021). Unless Tenant exercises the Hold Option for
the Swing Floors, within thirty (30) days after the Substantial Completion of
the New Premises Tenant Improvements, but in no event later than the Original
Expiration Date and subject to the terms of this Seventeenth Amendment and the
Lease, Tenant shall cause the Swing Floors to be vacated and turned over to
Landlord in their current “as is” condition, normal wear and tear accepted,
provided, however, notwithstanding the foregoing, Tenant shall, on or before the
date which is thirty (30) days after Substantial Completion of the New Premises
Tenant Improvements, (i) remove all of Tenant’s furniture and other personal
property (collectively, the “Personal Property”) from the Swing Floors; (ii)
make the necessary repairs to restore the Swing Floors to the condition required
under Paragraph 6 of the Original Lease.
9.Release of Liability for the Swing Floors. Provided Tenant does not exercise
the Hold Option for all or any portion of the Swing Floors, from and after the
Swing Floors Surrender Date and subject to the provisions of this Seventeenth
Amendment, Tenant shall be released from any further obligations under the Lease
and this Seventeenth Amendment as they relate to the Swing Floors only but shall
remain liable for any obligations which accrue prior to the Swing Floors
Surrender Date.
10.Hold Option for the Swing Floors. From and after the Effective Date through
December 31, 2019, provided that no uncured material default by Tenant beyond
any applicable notice and cure period has occurred under any term or provision
contained in the Lease, Tenant shall have the right and option to lease all of
either Floor 19 of the Current Premises comprised of 21,262 rentable square feet
and/or Floor 20 of the Current Premises comprised of 21,260 rentable square feet
(“Hold Option”) on the same terms and conditions of this Seventeenth Amendment,
including Rent Abatement for the Swing Floors pursuant to the Hold Option timely
exercised by Tenant, including the per square foot rates for Base Rent and the
per square foot rate for the Tenant Improvement Allowance. To exercise the Hold
Option, Tenant shall provide written notice ("Hold Option Notice") to Landlord
on or before December 31, 2019. If Tenant elects to exercise the Hold Option,
the parties shall thereafter enter into a further amendment of the Lease
recognizing the exercise of the Hold Option by Tenant. Failure by Tenant to
provide the Hold Option Notice within the time limits set forth herein shall
constitute a waiver of such Hold Option.
11.Tenant Improvement Allowance. Tenant agrees to accept the New Premises in its
current “as-is” condition, subject to Landlord's obligation to provide the
tenant improvement allowance (“Tenant Improvement Allowance”) described in the
next sentence. The Tenant Improvement Allowance will be Thirty-Two Million Three
Hundred Seventeen Thousand Three Hundred Dollars ($32,317,300.00) based on One
Hundred Nine Dollars and 27/100 ($109.27) per rentable square feet in the New
Premises. Construction of the tenant improvements for the New Premises (“New
Premises Tenant Improvements”) shall be governed by Exhibit C to this
Seventeenth Amendment and payment of the Tenant Improvement Allowance by
Landlord shall be governed by the provisions of Paragraph 10 of Exhibit C to
this Seventeenth Amendment. Subject to the approval of Landlord, which approval
shall not be unreasonably withheld,


5

--------------------------------------------------------------------------------



conditioned or delayed, the New Premises Tenant Improvements shall include the
right of Tenant to construct a private café and/or fitness facilities and/or
medical, dental or vision facilities (the medical, dental, or vision facilities
shall be collectively referred to as “Medical Facilities”) in the New Premises.
The installation of any Medical Facilities in the New Premises shall be subject
to compliance by Tenant with any applicable laws which are specific to Tenant's
operations in the New Premises as a medical, dental or vision facility,
including without limitation obtaining any professional or other similar
licenses or permits for such use. Tenant shall be responsible, at Tenant’s sole
risk and expense, for the treatment, storage, disposal and removal of any
medical waste, infectious materials, toxic, radioactive or hazardous materials
(all of which shall be deemed to be “Hazardous Materials” as defined in
Paragraph 26 below) used or occurring in the New Premises, in a safe and
responsible manner and in full compliance with all applicable laws, ordinances
and regulations now in effect or hereinafter enacted, including without
limitation the Occupational Safety and Health Administration’s Bloodborne
Pathogen Regulations contained at C.F.R 29 §1910.103 et. seq. Notwithstanding
anything contained herein to the contrary, the Tenant Improvement Allowance
shall be available to Tenant for use pursuant to Exhibit C of this Seventeenth
Amendment at any time from and after the Effective Date through the Construction
Termination Date (as hereinafter defined), or, in the alternative, Tenant may
elect in writing on or before the Construction Termination Date to Landlord to
apply up to Five Million Six Hundred Twenty Thousand Four Hundred Dollars
($5,620,400.00) (“Rent Credit”) of the Tenant Improvement Allowance as a credit
against Rent due under the Lease or for future improvements to the New Premises
(“Future Improvements”). Notwithstanding anything in this Seventeenth Amendment
or in Exhibit C of this Seventeenth Amendment to the contrary, the Tenant
Improvement Allowance shall be used only for the construction of the New
Premises Tenant Improvements (which includes architectural, engineering,
Tenant’s project management fees, construction, low voltage cabling, relocation
costs, third party move expenses, furniture and lobby security desk), the
Permitted Costs (as defined in Paragraph 10 in Exhibit C to this Seventeenth
Amendment), the Rent Credit, or for Future Improvements and if construction of
the New Premises Tenant Improvements is not completed or if Tenant has not
requested in writing that Landlord apply all or any portion of the Rent Credit,
or reserve all or any portion of the Rent Credit for Future Improvements on or
before September 30, 2021 (“Construction Termination Date”), then Landlord’s
obligation to provide the Tenant Improvement Allowance shall terminate and
become null and void, and Tenant shall be deemed to have waived its rights in
and to the Tenant Improvement Allowance. Notwithstanding anything contained
herein or in Exhibit C to this Seventeenth Amendment, Landlord shall have the
right to issue a check to Tenant for all or any portion of the Rent Credit.
Tenant shall have no obligation to remove or restore any existing improvements
in the New Premises (including Tenant’s current data, phone and security
cabling) existing as of the Effective Date or any stairwells between floors if
added by Tenant.
12.Expansion Option. Provided that no uncured material default by Tenant has
occurred under any term or provision contained in the Lease, Tenant shall have
the right and option (the "Expansion Option") during the Extension Term to
expand the New Premises effective as of May 1, 2026, to include Floor 19 of the
Premises comprised of 21,262 rentable square feet and/or an alternative floor if
Tenant previously exercised the Hold Option on Floor 19 for use by Tenant
(“Expansion Space”) for the remainder of the then remaining Extension Term (the
"Expansion Term") under the same terms, conditions and covenants contained in
this Seventeenth Amendment, except that: (a) no abatements, inducements or other
concessions, if


6

--------------------------------------------------------------------------------



any, applicable to the Extension Term shall apply to the Expansion Term; (b) the
Base Rent shall be equal to the per square foot rates for Base Rent for the New
Premises at the time the Expansion Space is added to the New Premises and shall
include a tenant improvement allowance for the Expansion Space equal to
Sixty-Seven Dollars and 08/100 ($67.08) per square foot of the Expansion Space;
(c) Tenant shall have no further Expansion Option; and (d) monthly parking
charges for spaces allocated to the Expansion Space will reflect the existing
rate effective at the time of the commencement of the Expansion Term. To
exercise its Expansion Option hereunder, Tenant shall provide written notice
("Expansion Notice") to Landlord on or before May 1, 2025. Landlord shall reply
within thirty (30) business days of receipt of the Expansion Notice and notify
Tenant in writing of the Expansion Space then available for lease, and if
available, Tenant shall be granted the option to lease the Expansion Space under
the terms set forth herein. If Tenant elects to lease such Expansion Space,
Tenant shall give notice thereof to Landlord. The parties shall thereafter enter
into an amendment of the Lease reflecting the inclusion of the applicable
Expansion Space into the New Premises. Failure by Tenant to provide the
Expansion Notice within the time limits set forth herein shall constitute a
waiver of such Expansion Option.
13.Renewal Option. Notwithstanding anything herein, the provisions of Article 12
of the Ninth Amendment shall continue to be applicable upon the expiration of
the Extension Term except that if Tenant elects to exercise its Renewal Option,
the rate applicable to the Renewal Term shall be ninety- five percent (95%) of
the Market Rate as defined in Paragraph 12(d) of the Ninth Amendment.
14.Right of First Refusal and Preferential Right of First Offer. Notwithstanding
anything contained herein to the contrary, the provisions of Article 13 (deemed
to include the Swing Floors surrendered by Tenant pursuant to Paragraph 8
herein) and Article 14 of the Ninth Amendment shall continue to be applicable
during the Extension Term.
15.Early Termination Right. So long as no material event of default by Tenant
has occurred and is continuing under the Lease, or any amendments thereto,
Tenant shall have the following alternative one time rights to terminate this
Lease for all or any portion of the New Premises (collectively, the “Termination
Right”). Tenant may terminate the Lease for the entirety of the New Premises or,
in the alternative, Tenant may terminate the Lease for a portion of the New
Premises provided that if Tenant exercises its termination right for only a
portion of the New Premises as designated by Tenant, Tenant must maintain at
least four (4) contiguous floors as designated by Tenant. Any such termination,
if timely exercised shall be effective as of either April 30, 2028, or April 30,
2030, as selected by Tenant (as applicable, the "Termination Date"). To exercise
the Termination Right, Tenant shall deliver a written termination notice (the
"Termination Notice") to Landlord at least twelve (12) months prior to the
anticipated Termination Date which Termination Notice shall identify the floors
proposed to be terminated by Tenant. In the event of any such termination,
Tenant shall pay to Landlord, on or before the applicable Termination Date, the
termination fee (the "Termination Fee") in the amount described below. The
Termination Fee for a Termination Date of April 30, 2028, or April 30, 2030,
shall be equal to the sum of (w) the unamortized portion of all of the New
Premises Tenant Improvements to the New Premises paid for by Landlord (including
any unamortized commissions and the Tenant Improvement Allowance for the New
Premises, and (x) all documented leasing and brokerage commissions and expenses,
excluding expenses incurred under Paragraph 16 below, relating to the
Seventeenth


7

--------------------------------------------------------------------------------



Amendment paid for by Landlord (the sum of the costs described in items (w) and
(x) above being referred to as the "Total Costs"). The unamortized portion of
the Total Costs shall be the balance of the Total Costs remaining to be
amortized as of the Termination Date with the amortization period beginning on
May 1, 2021, and ending on April 30, 2033. Such amortization shall be calculated
using the even payment method, with interest at the rate of six percent (6%) per
annum, and all such payments having been assumed to be made through the
Termination Date. Within thirty (30) days after written request from Tenant,
Landlord will provide to Tenant a statement of the Total Costs which can then be
determined together with reasonable documentation of the same; thereafter when
square footage is added to the New Premises which is not included in the initial
calculation, Landlord will advise Tenant of new Total Costs. Landlord's failure
to timely notify Tenant of such Total Costs will not limit Tenant's obligation
to pay any Termination Fee hereunder. If Tenant objects to Landlord's
calculation of the Total Costs from time to time after meeting with Landlord to
review the basis for such calculation, Tenant will have the right to require
such Total Costs determination to be decided by arbitration. Within thirty (30)
days after the delivery of the Termination Notice, Landlord shall prepare and
deliver to Tenant Landlord's calculation of the Termination Fee (the
"Calculation Statement"), which shall be final and binding, absent manifest
error or unless the Total Costs are in dispute as set forth in the preceding
sentence. Failure of Tenant to give timely notice as required above or to pay
timely the Termination Fee, as noted in the Calculation Statement, within the
respective time periods set forth herein, shall render this paragraph, and the
rights contained herein, null and void and of no further force or effect.
Additionally, Tenant agrees to fully and faithfully perform all of its
obligations under this Lease for the period commencing upon the receipt of the
Termination Notice up through the Termination Date. The rights under this
Paragraph 15 are transferable in whole only to an Affiliate.
16.Restroom Renovations and HVAC Upgrades. In conjunction with the construction
of the New Premises Tenant Improvements, Landlord will be responsible for all
costs associated with Tenant’s removal of the perimeter heat panels,
installation of new VAV boxes, and upgrade to DDC controls on all floors of the
New Premises that are not currently upgraded. In addition, and in conjunction
with the construction of the New Premises Tenant Improvements, Landlord will be
responsible for all costs associated with the upgrade of the Building restrooms,
to be commensurate with a Class A office building in the central business
district of Denver, Colorado, subject to Tenant’s reasonable approval, including
reasonable finish selections, plus the cost of adding additional facilities to
accommodate ADA or other applicable laws or ordinances, if required.
17.Building Upgrades. Landlord, at its sole cost and expense as a capital item
and not to be included in the Operating Expense Base Amount, shall make upgrades
to the Building pursuant generally to the plans titled “Granite Tower Design
Package” dated October 29, 2018, by DLR Group, a copy of which is attached
hereto as Exhibit D. Landlord will also inform Tenant of any proposed elevator
upgrades and any elevator cab upgrades. By execution hereof, Tenant shall be
deemed to have approved the Granite Tower Design Package for the Building
upgrades as described herein, including finishes, except for the improvements to
the garage elevator lobbies, garage elevator cab upgrades and building elevator
cab upgrades, which will be subject to Tenant’s reasonable approval.


8

--------------------------------------------------------------------------------



18.Telephone and Telecommunications Services. Subject to Paragraph 11 above,
Landlord and Tenant acknowledge and agree that the provisions of Article 27 of
the Original Lease shall apply to the entirety of the New Premises.
19.Parking. For the period commencing effective as of the Swing Floors Surrender
Date and continuing for the duration of the Extension Term, Tenant shall have
the right to lease from the Parking Garage Operator a total of 388 parking
spaces in the parking garage at the then current monthly rates posted by the
Garage Operator of which ten percent (10%) of such spaces may be reserved. The
current market rate for unreserved parking spaces in the parking garage is
$210.00 per space, per month and the current rate for reserved parking spaces in
the parking garage is $260.00 per space, per month. Provided there exists no
material event of default beyond any applicable notice and cure period, all
parking charges shall be abated for the period between the Effective Date and
December 31, 2019.
20.Assignment and Subleasing. From and after the Effective Date, Article 15 of
the Original Lease is deemed supplemented by the following additional
provisions:
(j)(j)Any assignment or sublease by Tenant pursuant to the provisions of this
Article 15 to a company/firm with a “tangible net worth” of at least $100MM may
include all extension, expansion, preferential, parking, signage and other
rights as set forth in the Lease.
(k)In the event of any subleasing or assignment of the Lease, Tenant shall
remain primarily liable for its obligations hereunder; provided however, that
Tenant shall be released from any liability occurring after the date of such
transfer if the transferee has a “tangible net worth” of at least $10B and has
an investment grade credit rating (S&P BBB or greater) as established to the
reasonable satisfaction of Landlord.
(l)Notwithstanding anything in the Lease to the contrary, Tenant shall have the
right to assign, sublet or transfer the Lease, or its interest therein, without
the prior written consent of Landlord and without additional payment to
Landlord, to any of their respective subsidiaries or affiliates or to any entity
acquiring all or substantially all of the assets or equity interests of Tenant.
For this purpose of this Seventeenth Amendment, “affiliate” shall have the
meaning set forth in Article 15(g)(i) of the Original Lease. In addition,
notwithstanding anything to the contrary in the Lease, a change of control of
Tenant or a sale of all or substantially all of the assets of Tenant shall not
be deemed an assignment of the Lease for any reason, and no notice to Landlord
shall be required upon the consummation of any such transaction.
21.Amenities. So long as no material event of default by Tenant has occurred and
is continuing under the Lease, Tenant shall have the nonexclusive, without
charge except as set forth below and in common with other tenants, to use the
fitness center in the Building, a shared conference center on the 3rd floor of
the Building providing seating for approximately seventy- four (74) people
(“Conference Facilities”), and sufficient bike storage area in the Building


9

--------------------------------------------------------------------------------



(collectively, the “Amenities”), in all cases with no membership fee or separate
rental charge to Tenant or Tenant’s employees; however, Tenant shall be
responsible for the cost of any special services related to Tenant’s use of the
Amenities, e.g., long-distance phone calls, catering, set up or take down costs,
special or extraordinary cleaning fees, personal training services, above
Building Standard security, etc. Landlord shall not allow the general public (as
opposed to tenants of the Building and such tenants’ employees) to reserve the
conference center or use the fitness center or bike storage area. Landlord shall
operate, repair, and maintain and periodically upgrade the Amenities to ensure
the same meet the standards of Class A office buildings located in the central
business district of Denver, Colorado at all times during the Extension Term.
Tenant shall have priority use of the Conference Facilities and the Building
Lobby for special Tenant events including the right to schedule use thereof up
to two (2) months in advance while other tenants of the Building may only
reserve one (1) month in advance, unless otherwise agreed to in writing by
Tenant.
22.Signage Rights. Tenant’s signage rights for the Extension Term shall be as
set forth in Paragraph 24 of the Ninth Amendment subject to the revised
Paragraph 24(b) of the Ninth Amendment set forth below:
b.
Façade Signage. Tenant, at its sole cost and expense, shall have the right to
exclusive façade signage bearing the name “Anadarko” or Tenant’s logo (subject
to the reasonable approval of Landlord) in the form of a backlit sign, at or
near the top of the Building, subject to the approval of the City and County of
Denver and compliance with all applicable codes and subject to Tenant’s
compliance with all of the following:

(i)
Tenant and its affiliates occupy at least seven (7) floors in the Building;

(ii)
Tenant is not in material default under the Lease after notice and opportunity
to cure; and

(iii)
Tenant installs, repairs and maintains such signage in accordance with the
provisions of Exhibit I attached hereto.

(iv)
Tenant shall have the right to assign or transfer this façade signage right
solely in compliance with Paragraph 25 below.

In addition to the foregoing signage rights, Tenant shall have the right to
place one sign (the “Elevator Lobby Sign”), that includes the name of tenant (or
assumed name such as “Anadarko”) only, on or near the elevator bank servicing
the New Premises, at a specific location reasonably determined by Landlord, in
consultation with Tenant. Tenants Elevator Lobby Sign shall not be in a less
prominent position that that of other tenant(s) in the Building. The name of the
Building shall remain “Granite Tower”, unless and until Tenant elects to change
the name of the Building to Anadarko Tower (Plaza, Place). Tenant shall have the
right to name the Building provided Tenant is not in default under the Lease
after notice and an opportunity to cure and provided further that Tenant has not
assigned the Lease and Tenant occupies a minimum of 281,020 rentable square
feet.


10

--------------------------------------------------------------------------------



23.Additional Lease Provisions. Upon the Effective Date, the Lease shall be
deemed supplemented by the addition of the Additional Lease Provisions attached
hereto as Exhibit B and incorporated herein by reference.
24.Security Desk. A manned security desk in the Building lobby shall be operated
by Landlord twenty-four (24) hours a day, seven (7) days a week. Access to the
Building and its elevator banks (which may be limited after Building hours)
shall be by controlled card access after normal Building operating hours. Tenant
shall be entitled to install an independent security desk in a location
reasonably acceptable to Landlord to place its own personnel to greet its
visitors, to include signage on the security desk. The design of Tenant’s
security desk is subject to Landlord’s reasonable approval to insure that the
design of the lobby renovation by Landlord remains intact. Installation of
Tenant’s independent security desk shall be at the sole cost and expense of
Tenant, subject to application of the Tenant Improvement Allowance. The cost of
personnel to man Tenant’s security desk shall be at Tenant’s sole cost and
expense.
25.Holdover. Upon the Effective Date, Article 16 of the Original Lease is deemed
deleted and replaced with the following:
16.
Three (3) Month Extension Option and Holdover.

(a)Tenant, with respect to the Extension Term and each Renewal Term (hereinafter
defined), shall have the options (each, a “3-Month Extension Option”), to extend
the Extension Term and each of the Renewal Terms for an extension term of three
(3) months (hereinafter referred to as “3-Month Extension Term”). Each 3-Month
Extension Term shall commence on the day after the date upon which the Extension
Term or the then current Renewal Term, as the case may be, is due to expire and
shall expire at 11:59 p.m., Mountain Time, on the date three (3) months after
the date upon which the Extension Term or the then current Renewal Term (as the
case may be) is due to expire. Each 3-Month Extension Term shall be upon the
same covenants, terms and conditions as in this Lease for the Extension Term or
the then current Renewal Term, as the case may be, except that the rate of Base
Rent during any 3-Month Extension Term shall be equal to 110% of the rate of
Base Rent in effect during the Extension Term or the then current Renewal Term
(as the case may be). Tenant may exercise any 3-Month Extension Option by
written notice to Landlord given not later than the date which is twelve (12)
months prior to the expiration of the Extension Term or the then current Renewal
Term (as the case may be).
(b)If Tenant holds over after expiration or termination of this Lease without
the written consent of Landlord, then, in addition to Landlord’s right to bring
a removal action against Tenant, Tenant shall pay as rent for the New Premises
with respect to each portion of the New Premises within which Tenant is holding
over (the “Holdover Space”), Base Rent for the first sixty (60) days and
thereafter at a Base Rent in the amount of one hundred fifty percent (150%) of
the then current Base Rent plus Tenant’s then current Proportionate Share of the
increases in Operating Expenses and Taxes in excess of the Operating Expense
Base Amount


11

--------------------------------------------------------------------------------



and Tax Base Amount, respectively (collectively, the “Holdover Rental”). If
Tenant is holding over in any portion of a floor entirely leased by Tenant, the
entire floor will be considered Holdover Space. No holding over by Tenant after
the Extension Term or any applicable Renewal Term shall be construed to extend
the Lease. Tenant shall not be liable for any damages incurred by Landlord due
to the loss of a prospective third-party tenant or delay in delivering the New
Premises or any portion thereof to a prospective third-party tenant unless such
prospective tenant has executed a lease a minimum of one hundred fifty (150)
days prior to the expiration of the Extension Term, or if applicable, a Renewal
Term, and Landlord has provided written notice to Tenant that such prospective
tenant has executed a lease for all or any portion of the New Premises that
includes the Holdover Space or an Intervening Floor (defined below), or (a) if a
lease has been executed after such date, at least ninety (90) days prior to the
date a prospective third-party tenant lease, or work with respect to such lease,
is to commence in a portion of the New Premises that includes the Holdover
Space, then in either event, Tenant shall be responsible for any losses, damages
or liabilities incurred by Landlord, including consequential damages, but as to
consequential damages, solely as a result of the loss of a new tenant, if
applicable, and Tenant shall indemnify Landlord against all claims for damages
(together with reasonable attorneys’ fees incurred by Landlord) as a result of
Tenant’s holdover accruing from and after the date that is ninety (90) days
following the Lease expiration or termination, or ninety (90) days following the
date a prospective third-party tenant lease, or work with respect to such lease,
is to commence, as applicable, provided that Landlord shall use commercially
reasonable efforts to mitigate any damages resulting from such holdover. Any
holding over with the consent of Landlord in writing shall thereafter constitute
a tenancy at sufferance relationship between Landlord and Tenant. The provisions
of this paragraph shall survive the expiration or termination of this Lease. If
Holdover Space is separated by a floor that is not Holdover Space, the floor
that is not Holdover Space is an “Intervening Floor”. By way of example, if
Tenant is holding over on all or a portion of the 17th floor and the 19th floor,
the 18th floor is an Intervening Floor. For purposes of this Section 16(b),
Tenant shall be deemed to be holding over in an Intervening Floor even if not
occupied by Tenant.
26.Hazardous Materials. If Landlord’s removal of Hazardous Materials in
accordance with Section 26(o)(i) of the Ninth Amendment is expected to last more
than five (5) business days, Landlord shall either provide Tenant with
substitute or temporary space in the Building to conduct its business or
reimburse Tenant for (i) the actual costs incurred for securing substitute or
temporary space for the full temporary rental term; and (ii) for all actual
costs incurred by Tenant related to Tenant’s temporary relocation.
27.Broker. Each of Landlord and Tenant represents and warrants to the other that
neither has dealt with any broker or agent in negotiating this Seventeenth
Amendment except Jim Bailey of Cushman & Wakefield of Texas, Inc. (in
conjunction with the Denver, Colorado office of Cushman and Wakefield, Inc.)
(Tenant's broker) (collectively, the “Broker”). Landlord will pay any commission
owed to the Broker pursuant to a separate agreement. Each of Landlord and


12

--------------------------------------------------------------------------------



Tenant will indemnify and hold the other harmless from all damages paid or
incurred by the other resulting from any claims asserted against such party by
brokers or agents claiming through the other party.
28.Reaffirmation of Lease Terms. Tenant and Landlord agree that the terms,
covenants, and conditions of the Lease shall remain and continue in full force
and effect as amended herein. Tenant confirms that Landlord is in compliance
with the Lease provisions and that Tenant does not have any defenses, claims or
offsets against Landlord as of the Effective Date. As of the Effective Date,
Tenant waives and releases Landlord and its agents and employees, from any and
all claims, demands, damages, actions, causes of action, or suits of any kind or
nature whatsoever, known or unknown, arising out of or in connection with the
Lease and/or the use or occupancy of the Current Premises prior to the Effective
Date. Except as specifically modified in this Seventeenth Amendment, the Lease
remains in full force and effect. If there is any conflict between the terms and
provisions of this Seventeenth Amendment and the terms and provisions of the
Lease as amended by the Ninth, Tenth, Eleventh, Twelfth, Thirteenth, Fourteenth,
Fifteenth and Sixteenth Amendments, the terms and provisions of this Seventeenth
Amendment shall govern.
29.Authority. Each of Landlord and Tenant represents and warrants to the other
that the person executing this Seventeenth Amendment on behalf of such party is
duly authorized to do so. As of the Effective Date, Tenant represents and
warrants to Landlord that (a) there are no subleases, assignments, or other
agreements between Tenant and any third party concerning or affecting the Lease
or the Current Premises or any portion thereof; and (b) Tenant has not assigned,
conveyed, pledged, or granted any interest in the Lease or any portion of the
Current Premises to any person or entity.
30.OFAC SDN Compliance. Landlord and Tenant hereby represent and warrant that
they are not: named as a “specially designated national and blocked person’ on
the most current list published by the U.S. Treasury Department Office Of
Foreign Assets Control.
31.Notices. Upon the Effective Date, the notice addresses for Landlord and
Tenant shall be the following:
Landlord:    KBSII Granite Tower, LLC
c/o Transwestern
1099 18th Street, Suite 500
Denver, Colorado 80202
With a simultaneous
copy to:
Koll Bren Schreiber Realty Advisors, Inc.
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attn: Clint Copulos, Senior Vice President
and:


13

--------------------------------------------------------------------------------



Moye White LLP
1400 16th Street, 6th Floor
Denver, Colorado 80202
Attn: Thomas M. List, Esq.
Tenant:    Anadarko Petroleum Corporation
John A. Frere, III
1201 Lake Robbins Drive The Woodlands, Texas 77380
With simultaneous
copies to:    Facilities Manager
Anadarko Petroleum Corporation 1099 18th Street, Suite 1800
Denver, CO 80202
and:    James P. Bailey, Jr.
Cushman & Wakefield of Texas, Inc.
1330 Post Oak Boulevard, Suite 2700
Houston, TX 77056
32.Miscellaneous.
(a)Governing Law. The governing law of this Seventeenth Amendment and all
provisions hereunder shall be governed by and construed in accordance with the
laws of the State of Colorado.
(b)Complete Agreement. This Seventeenth Amendment contains all agreements,
understandings and arrangements between the parties hereto with regard to the
matters described herein.
(c)Benefit. Subject to the limitations on Tenant's assignment and subleasing
provided in the Lease, this Seventeenth Amendment shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.
(d)Amendment. This Seventeenth Amendment may not be amended except in writing
signed by the parties hereto.
(e)Headings. The paragraph headings of this Seventeenth Amendment are for
reference only and shall not be deemed to alter or affect the meaning of the
terms hereof.
(f)Binding Effect. This Seventeenth Amendment becomes effective only upon the
execution and delivery by Landlord and Tenant.
(g)Time. Time is of the essence hereof.


14

--------------------------------------------------------------------------------



(h)Survival. All covenants, agreements, representations and warranties as set
forth in this Seventeenth Amendment shall survive the termination of the Lease
as amended herein.
(i)Counterparts. This Seventeenth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Seventeenth Amendment
to Lease on the day and year first above written.
Signatures appear on following page.




15

--------------------------------------------------------------------------------




LANDLORD:
KBSII GRANITE TOWER, LLC, a Delaware limited
liability company
By:
KBS Capital Advisors, LLC, its Authorized Agent

By:
/s/ Clint Copulos

Clint Copulos, Senior Vice President
TENANT:
ANADARKO PETROLEUM CORPORATION,
a Delaware corporation
By:
/s/Amanda M. McMillian

Amanda M. McMillian
Its:
EVP and General Counsel





16

--------------------------------------------------------------------------------




Exhibit A
Original Lease Premises
Suite
Square
footage
Pro-Rate Share
 
 
 
Suite 400
16,506
2.9339
%
Suite 500
12,330
2.1916
%
Suite 550
6,003
1.0670
%
Suite 600
21,008
3.7341
%
Suite 700
20,858
3.7075
%
Suite 900
20,297
3.6077
%
Suite 1000
20,297
3.6077
%
Suite 1100
20,297
3.6077
%
Suite 1200
20,298
3.6079
%
Suite 1300
20,740
3.6865
%
Suite 1400
20,740
3.6865
%
Suite 1500
20,740
3.6865
%
Suite 1600
21,080
3.7469
%
Suite 1700
19,688
3.4995
%
Suite 1800
20,138
3.5795
%
Suite 1900
21,154
3.7600
%
Suite 2000
19,752
3.5108
%
Suite 2200
21,154
3.7600
%
TOTAL
343,080
60.9820
%





17

--------------------------------------------------------------------------------




EXHIBIT A-1
BOMA 2017 REMEASUREMENT
Anadarko RSF
Floor
Current
2017 BOMA
4
16,506
17,088
5
12,330
18,799
550
6,003
0
6
21,008
21,492
7
20,858
21,516
9
20,297
21,692
10
20,297
21,692
11
20,297
21,704
12
20,298
21,692
13
20,740
21,692
14
20,740
21,692
15
20,740
21,692
16
21,080
21,691
17
19,688
21,692
18
20,138
21,609
19
21,154
21,262
20
19,752
21,260
22
21,154
22,319
 
343,080
360,584





18

--------------------------------------------------------------------------------




EXHIBIT B
ADDITIONAL LEASE PROVISIONS
A.MANAGEMENT. So long as Tenant leases at least 150,000 rentable square feet,
Landlord shall establish a committee for the Building to include representatives
of Tenant and, at Landlord’s election, other tenants leasing no less than
100,000 rentable square feet each, and the Building’s ownership and management
(“Management Committee”) for the purpose of providing Tenant (and other tenants
on the Management Committee) with ongoing information concerning changes in the
operation and management of the Building, and matters affecting Tenant’s
permitted use of the New Premises, and to allow Tenant’s (and other tenants’)
input in these processes. Landlord shall consider any reasonable recommendation
of Tenant, but shall not be obligated to implement any such recommendation,
unless such recommendations have become industry practice in comparable
buildings in the central business district of Denver, Colorado. Meetings of the
Management Committee shall occur either (a) upon the written notice of Tenant to
Landlord, but not more often than two (2) times in any calendar year, or (b)
upon the written notice of Landlord to Tenant. The property manager for the
Project shall at all times be (a) reputable company (or an Affiliate thereof or
a successor company whose predecessor company met the requirements contained
herein) of recognized standing (i) whose principal property management personnel
are of recognized experience and capability, including a reputation for and
experience in operating office buildings in accordance with Class A Standards,
(ii) that is engaged in the property management business, and (iii) that shall
have had under management for at least five (5) consecutive years prior to its
undertaking of management of the Project at least 3,500,00,000 square feet of
net rentable area of “Class A” high rise office space of at least twenty (20)
stories (which may include related retail space) in major metropolitan areas in
the United States or Canada (“Class A High Rise Office Space”) (provided,
however, if the property management company is also the owner of the Building or
an Affiliate of the owner of the Building, the requirement (iii) (except as
otherwise provided for in above shall be satisfied if the property management
company (or its Affiliates or their respective predecessor companies) have had
under management prior to its undertaking of management of the Project at least
3,500,000 square feet of net rentable area of Class A High Rise Office Space and
the principal management persons engaged at the Project have at least five (5)
years of experience managing Class A High Rise Office Space), or property
management company reasonably acceptable to Tenant; provided, however, in no
event shall these requirements apply to the hiring of brokers or leasing agents.
Tenant shall have the right to approve the property manager’s senior
representative located at the Building (which approval shall include the ability
to reject a suggested individual and to require Landlord to remove an
individual) in accordance with and subject to the procedures set forth below.
Subject to the foregoing limitations, if for any reason Tenant, acting
reasonably, is unable to establish a satisfactory working relationship with such
senior representative or the Building is not managed in accordance with Class A
Standards, Tenant shall have the right, upon ninety (90) days’ prior written
notice to Landlord, but which notice may not be given more than once during any
calendar year, to cause Landlord to replace such senior representative with
another senior representative reasonably satisfactory to Tenant. Notwithstanding
anything contained herein to the contrary, Tenant approves Transwestern as the
management company for the Building and Karla Flowers as the current senior
property manager for the Building.
B.BACKGROUND CHECKS. Landlord shall, with respect to its employees and the
employees of Landlord’s property manager for the Building who are engaged in the
operation, maintenance and/or repair of the Property (hereinafter “Landlord’s
Personnel”), use reasonable efforts to conduct background checks through a
reputable background check service and comply with applicable state law
pertaining to verifying employment authorizations at the time of hire. The
entire background check process shall comply with: (i) the Federal Fair Credit
Reporting Act (“FCRA”) requirements including, but not limited to, the receipt
of a FCRA-compliant signed authorization from the individual


19

--------------------------------------------------------------------------------



undergoing the background check and, if applicable, the provision of a
pre-adverse action notice and an adverse action notice; and (ii) any relevant
state and local laws. Further, Landlord agrees that its background check process
shall conform to the requirements of applicable law; in the event of a conflict
between this Seventeenth Amendment and applicable law, applicable law shall
control. In addition, the assessment of whether a conviction renders an
individual unsuitable for a position shall comply with the most-recent guidance
from the Equal Employment Opportunity Commission regarding consideration of
arrest and conviction records in employment decisions under Title VII of the
Civil Rights Act of 1964. In the event that an individual is disqualified from
performing work on the New Premises following a valid background assessment, the
disqualification shall continue for a minimum of one year thereafter. Following
the expiration of the one-year period, the individual may be reassessed
periodically to determine whether it is appropriate for the individual to resume
work on the New Premises.
C.REDUCTION OF SERVICES. Provided that no material event of default by Tenant
has occurred and is continuing, if Tenant vacates one (1) floor or more of the
New Premises without terminating this Lease with respect to such floor(s),
Tenant shall have the ability to cause Landlord to suspend services to the
vacated portion of New Premises. At no additional cost to Landlord, Landlord
shall, as soon as reasonably practical, implement any such suspension measures
following receipt of Tenant’s written request. Tenant shall be entitled to the
actual savings realized by Landlord, if any, as a result of such suspension
measures, as reasonably determined by Landlord. It is understood that Landlord
reserves the right to provide services, utilities or perform maintenance to the
level that is reasonably necessary to prevent extraordinary deterioration of
vacated portions of the New Premises, in Landlord’s reasonable judgment.
D.RESTRICTED TENANTS. During the Extension Term and provided that Tenant has not
assigned the Lease or subleased the New Premises, Landlord shall not, without
Tenant’s prior written consent, which may be withheld in Tenant’s sole
discretion, enter into a direct lease with, or modify an existing lease to allow
for, the following types of tenants or uses, nor approve or consent to a
sublease or an assignment (where Landlord has the express ability to approve or
consent to such request in the applicable lease) to the following types of
tenants or uses (“Restricted Tenants”):
A.
governmental bodies, agencies, or bureaus (of the United States, any state,
county, municipality or subdivision thereof), or any agency or subdivision
thereof, to the extent permitted by Applicable Law;

B.
foreign government or subdivision thereof, or any foreign consulates and
embassies;

C.
any school, day-care facility or similar organization providing services to the
general public (as distinguished from providing service only to tenants of the
Building), except that to the extent day-care or similar facilities become
accepted amenities for comparable buildings in the central business district of
Denver, Colorado, then a day- care facility serving Building tenants only shall
not be a Restricted Tenant so long as operated in accordance with a Class A
Standard;

D.
except those operated by Tenant or other tenants for the exclusive use of their
employees, offices of any health care professionals or service organization,
except for a. administrative offices where no diagnostic, treatment or
laboratory services are performed and b. offices of medical providers providing
services to the general public of a type consistent with the character of
comparable buildings in the central business district of Denver, Colorado;

E.
radio, television or other broadcasting stations with a studio audience or
substantial number of regular visitors from the general public;

F.
living quarters, sleeping apartments, or lodging rooms;



20

--------------------------------------------------------------------------------



G.
any sexually oriented business or any business that mandates scantily clad
employees or risqué clothing for employees at the Building (including Hooters,
Twin Peaks, Tilted Kilt and the like);

H.
employment agencies regularly serving the public from their leased space or any
collection agency;

I.
any manufacturing in the Building;

J.
storage or keeping of any foul or noxious gas or substances in or on the
Building which are offensive to ordinary tenants in comparable buildings in the
central business district of Denver, Colorado;

K.
a primary purpose of the use, handling or storage of Hazardous Materials in or
on the Building, except for de minimis quantities typical with office use;

L.
any auction, liquidation, fire sale, going-out-of-business sale or bankruptcy
sale;

M.
any portion of the Building above the second floor being used for restaurants,
bars, lounges or retailers offering retail services open to the public; provided
that any retail use (including on the first and second floors) shall meet first
class retail standards for high rise office buildings;

N.
any “hoteling” (i.e., shared working environment) type of tenant in the Low-Rise
Elevator Bank;

O.
any purpose that would create a density that exceeds, on an average daily use
basis, the density level which the Building’s Systems and the Building Garage
can accommodate within their design criteria; however, such population density
may from time to time exceed such level on a temporary basis for meetings,
conferences and other events of a temporary nature in the Low-Rise Elevator
Bank;

P.
any purpose that would create unreasonable elevator loads in the Low-Rise
Elevator Bank;

Q.
any individual or business that participates in the sale, use, transportation,
promotion, or distribution of marijuana, illegal drugs, firearms, explosives,
weapons, alcoholic beverages, controlled substances, or drug paraphernalia.

Landlord represents and warrants that there are no leases, subleases or
occupancy agreements with Restricted Tenants in the Building as of the Effective
Date. If a court of competent jurisdiction should determine, in a final,
non-appealable judgment, that one or more of the restrictions on Landlord under
this Section D are illegal or unenforceable, the applicable restriction or
restrictions on Landlord determined to be unenforceable shall automatically
terminate, but such termination shall not affect the remainder of this Lease or
the other restrictions set forth above, which shall continue in full force and
effect. The foregoing restriction shall apply from the Effective Date through
the end of the Extension Term of this Lease.




21

--------------------------------------------------------------------------------




EXHIBIT C
WORK LETTER
1.
Conflicts: Terms. If there is any conflict or inconsistency between the
provisions of the Seventeenth Amendment and those of this Exhibit C (the "Work
Letter"), the provisions of this Work Letter will control. Except for those
terms expressly defined in the Work Letter, all initially capitalized terms will
have the meanings stated for such terms in the Seventeenth Amendment. The
following terms have the meanings indicated:

(a)
“Delivery Date” means the Effective Date of this Seventeenth Amendment.

(b)
“Landlord’s Representative” means Karla Flowers.

(c)
“Tenant’s Representative” means Trish Eshbaugh.

(d)
“Landlord’s Work” means all alterations, improvements and installations to the
New Premises to be completed by Landlord, at its sole cost and expense, from
time to time, pursuant to Paragraph 3 below.

(e)
“New Premises Tenant Improvements” means all alterations, leasehold improvements
and installations to be constructed or installed by Tenant in the New Premises,
from time to time, according to this Work Letter.

(f)
“Building Standard” means those certain component elements utilized in the
design and construction of improvements in the Building that have been
pre-selected by Landlord to ensure quality, function and appearance throughout
the Building (which elements may include, but are not limited to, ceiling
systems, doors, hardware, walls, floor coverings, finishes, window coverings,
light fixtures and HVAC components).

(g)
“Future Improvements” shall have the meaning set forth in Paragraph 11 of the
Seventeenth Amendment.

(h)
“Material Change Order” shall mean a change, addition or alteration in the New
Premises Tenant Improvements as shown by the Construction Plans for all or any
portion of an area consisting of at least one full floor of the New Premises
that exceeds a cumulative cost of Two Hundred Thousand Dollars ($200,000.00).

2.
Representatives. Landlord appoints Landlord’s Representative to act for Landlord
in all matters covered by this Work Letter. Tenant appoints Tenant's
Representative to act for Tenant in all matters covered by this Work Letter. All
inquiries, requests, instructions, authorizations and other communications with
respect to the matters covered by this Work Letter will be made to Landlord’s
Representative or Tenant’s Representative, as the case may be. Tenant will not
make any inquiries of or requests to, and will not give any instructions or
authorizations to, any other employee or agent of Landlord, including Landlord’s
architect, engineers and contractors or any of their agents or employees, with
regard to matters covered by this Work Letter. Either party may change its
Representative under this Work Letter at any time by three (3) days’ prior
written notice to the other party.

3.
Landlord Obligations.

Delivery Conditions. Tenant acknowledges that they are in possession of the New
Premises.


22

--------------------------------------------------------------------------------



Restroom Renovations and HVAC Upgrades. Per Paragraph 16 of this Seventeenth
Amendment.
4.
Construction Plans. Tenant agrees to construct in and upon the New Premises the
New Premises Tenant Improvements in accordance with the provisions of this Work
Letter. From time to time after execution of this Seventeenth Amendment, Tenant
shall submit to Landlord for Landlord’s approval, plans and specifications and a
cost estimate for construction of all or any portion of the New Premises Tenant
Improvements (“Construction Plans”) for an area consisting of at least one full
floor of the New Premises per request (“Tenant’s Buildout Proposal”). Landlord
will approve or disapprove in writing each of Tenant’s Buildout Proposal(s)
within five (5) business days after receipt from Tenant and, if disapproved,
Landlord shall provide Tenant with specific reasons for disapproval. If Landlord
fails to approve or disapprove the applicable Tenant’s Buildout Proposal on or
before the end of such five (5) business day period, and Tenant has provided to
Landlord written notice that Landlord has failed to respond to such request for
consent, then Landlord shall be deemed to have approved the last submitted
Tenant’s Buildout Proposal if Landlord fails to respond within two (2) business
days after such written notice from Tenant. The foregoing process shall be
repeated until Landlord has approved (which shall include deemed approval) the
applicable Tenant’s Buildout Proposal for the submitted area of the New Premises
(such Tenant’s Buildout Proposal, when approved by Landlord and Tenant, is
herein referred to as the “Construction Plans”). Landlord and Tenant acknowledge
that the New Premises Tenant Improvements may be completed by Tenant in stages
and that the foregoing process to review and approve each of Tenant’s Buildout
Proposal(s) shall be utilized for each stage of the construction of the New
Premises Tenant Improvements.

5.
Tenant’s Contractor. Subject to Landlord’s approval, which consent shall not be
unreasonably withheld, conditioned or delayed, with respect to the construction
work to be performed in the New Premises, Tenant shall have the right to
undertake both “building standard” and non “building standard” leasehold
improvements within the New Premises (except where same relate to base building
structural and/or mechanical systems) through outside contractors of its own
choosing (“Tenant’s Contractor(s)”), subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, provided
that the entry and work on the part of Tenant’s Contractor(s) (i) shall be in
coordination with Landlord’s contractors and their subcontractors, (ii) shall
not unreasonably interfere with or delay completion of the work to be performed
by Landlord in the New Premises or elsewhere in the Building, (iii) shall be
subject to reasonable Landlord’s Construction Rules and Regulations and in
compliance with Landlord’s reasonable insurance requirements, (iv) will not be
allowed for structural engineering and Tenant agrees to utilize Landlord’s
contractor (currently Martin & Martin) provided that such costs are market.

6.
Construction Contract. Tenant shall enter into a construction contract for the
New Premises Improvements directly with the Tenant’s Contractor, subject however
to the following terms and conditions:

a.
All Material Change Orders shall be subject to the approval of Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed.

b.
Tenant’s Contractor (or Tenant) shall specifically be required to carry
insurance in the types and amounts set forth on Exhibit C-1 attached hereto in
connection with such construction, for the benefit of Tenant, Landlord, and
Tenant’s Contractor.



23

--------------------------------------------------------------------------------



c.
Neither Tenant’s Contractor, nor any of its subcontractors, shall be permitted
to unreasonably interfere with the work of Landlord’s contractors or
subcontractors otherwise performing work within the Building. Tenant shall be
responsible for any damage to the New Premises or the Building (including the
premises of other tenants) directly caused by Tenant’s Contractor, or any of its
subcontractors.

d.
Tenant shall cause the Tenant’s Contractor to diligently proceed with the
completion of construction of the New Premises Tenant Improvements after
commencement thereof, in accordance with the Construction Plans. Landlord shall
not be responsible to Tenant for any defects in the New Premises Tenant
Improvements caused by the construction; Tenant shall be primarily responsible
for resolving any claims of construction defects with Tenant’s Contractor or
Tenant’s Architect (as hereinafter defined), but Landlord and Tenant agree to
cooperate in this regard.

e.
Landlord may submit a list of approved subcontractors for consideration by
Tenant’s Contractor. Landlord will have the right to review and reasonably
approve Tenant’s subcontractor list once the construction contract has been
awarded to Tenant’s Contractor.

7.
Construction. Tenant will construct the New Premises Tenant Improvements in a
good and workmanlike manner, using only experienced contractors, architects
(“Tenant’s Architect”), and other consultants subject to Landlord’s reasonable
approval and compliance with Landlord’s insurance requirements. Even if Landlord
has permitted Tenant and Tenant’s Architect and Tenant’s Contractor(s) access to
the New Premises in order for Tenant to prepare the Tenant’s Buildout Proposal
and/or Construction Plans and to prepare for construction of the New Premises
Tenant Improvements, Tenant shall not commence the actual construction of New
Premises Tenant Improvements until (1) Tenant has obtained the necessary
government permits, and (2) Tenant has furnished to Landlord proof of insurance
coverage as described in Exhibit C-1. Upon Tenant’s request, Landlord will
promptly provide to Tenant such drawings, plans, documents, and other technical
information in Landlord’s possession or subject to Landlord’s control which
relate to the Building (including but not limited to the structural, plumbing,
electrical, HVAC, utilities, reserved water capacity, and other features of the
Building) and which may be necessary or convenient for Tenant’s preparation of
the Tenant’s Buildout Proposal, Construction Plans, and/or applications for
government permits. All work for the New Premises Tenant Improvements shall be
carried out by Tenant’s Contractor under Tenant’s direction, in compliance with
the contractor rules and regulations reasonably promulgated by Landlord from
time to time copies of which shall be attached and incorporated into Tenant’s
contracts with Tenant’s Contractor and all subcontractors. Tenant has received a
copy of such rules and regulations in effect as of the Effective Date. Tenant
warrants that the New Premises Tenant Improvements shall conform to the
Construction Plans and to the requirements of all applicable laws, including
building, plumbing, and electrical codes and other requirements (such as ADA
compliance, if not Landlord’s obligation pursuant to Paragraph 3 above), of
governmental authorities with jurisdiction over the New Premises Tenant
Improvements. Tenant shall timely pay all claims for labor or materials
furnished for the New Premises Tenant Improvements at the New Premises, and
shall not allow any mechanic’s or materialman’s lien or claim for lien to be
justly filed against the New Premises in connection with the New Premises Tenant
Improvements.

8.
Tenant Changes. Tenant may make changes, additions or alterations in the New
Premises Tenant Improvements as shown by the Construction Plans after Landlord’s
final approval of such



24

--------------------------------------------------------------------------------



Construction Plans, provided, however, any Material Change Order shall be
delivered to Landlord for its approval, not to be unreasonably withheld,
conditioned or delayed. Tenant’s Architect shall complete all working drawings
necessary to show the change, addition or alteration, and a Material Change
Order in form reasonably satisfactory to Landlord. Following its approval of a
Material Change Order, Landlord shall deliver to Tenant its written approval of
the Material Change Order and authorization to proceed with the work as shown by
the Material Change Order. Tenant shall cause Tenant’s Architect to provide
documentation for all material changes to the Construction Plans at the time
each Material Change Order is authorized for construction. Landlord shall notify
Tenant of any objections or issues with a Material Change Order documentation.
At the conclusion of construction, Tenant shall cause Tenant’s Architect to
update the Construction Plans as necessary to reflect all changes to the
Construction Plans during the course of construction.
9.
Insurance. Tenant’s Contractor shall comply with the insurance requirements set
forth on Exhibit C-1 attached hereto. Such insurance shall expressly insure both
Tenant and, as additional insured, Landlord and the Property Manager.

10.
Permitted Costs and Tenant Improvement Allowance. Tenant shall bear the costs
and expenses for the preparation of Tenant’s Buildout Proposal and Construction
Plans, obtaining all necessary permits, and construction of New Premises Tenant
Improvements. However, Landlord shall reimburse to Tenant the Tenant Improvement
Allowance set forth in Paragraph 11 of the Seventeenth Amendment, to be
disbursed from Landlord to Tenant to pay “Permitted Costs” as defined below, and
subject to compliance by Tenant and the Tenant’s Contractor with the applicable
provisions for disbursement of funds by Landlord as set forth herein. Not more
often than monthly, Tenant’s Contractor shall present to Landlord standard AIA
pay request forms G701, G702, and G703 for payment certified by Tenant’s
Architect and approved by Tenant, together with applicable invoices and
unconditional lien waivers (or, from subcontractors only, waivers conditioned
only on payment) respecting all completed work covered by the pay request.
Within thirty (30) days from receipt of the pay request and all required
documentation, Landlord will disburse to Tenant, Tenant’s Contractor (or other
appropriate vendor(s) indicated in such pay request), the amount approved by
Landlord for work in place in the New Premises or materials stored in the New
Premises and covered by the pay request form, less a 10% hold back for retainage
from the Tenant Improvement Allowance. Landlord itself or through an agent shall
have the right, but not the obligation, to verify all requests for payment to
assure Landlord that all work requested has been completed in substantial
compliance with the approved Construction Plans and that no greater proportion
of the Tenant Improvement Allowance is being disbursed than represents the
proportionate portion of the New Premises Tenant Improvements that have been
completed in substantial compliance with the approved Construction Plans. It is
understood and agreed that Tenant shall be solely responsible to pay all costs
of completing the New Premises Tenant Improvements, subject to Landlord’s
agreement to disburse the Tenant Improvement Allowance in accordance with the
terms and conditions of this Work Letter. Upon submittal of the second to last
pay application, Landlord shall reduce the retainage to five percent (5%). Upon
completion of all New Premises Tenant Improvements and evidence of compliance
with the approved Plans and Specifications and all of the other construction
documents (including a certificate of occupancy by the City of Denver and a
certificate made by Tenant’s Architect to Landlord certifying Substantial
Completion of the New Premises Tenant Improvements in accordance with the
requirements of this Work Letter), and subject to proof submitted by Tenant and
Tenant’s Contractor that all payments respecting the New Premises Tenant
Improvements have been completed and all unconditional lien waivers provided,
and upon receipt of the final as- built plans of the New Premises Tenant
Improvements, Landlord shall release to Tenant’s Contractor any retainage, not
to exceed the then undisbursed amount of the Tenant Improvement



25

--------------------------------------------------------------------------------



Allowance. “Permitted Costs” means collectively (1) the contract sum required to
be paid to Tenant’s Contractor engaged to construct all or any portion of the
New Premises Tenant Improvements (the “Contract Sum”), (2) the fees of the
preparer of the engineering plans and the Construction Plans, and (3) payment of
the Tenant’s Construction Management Fee, (4) expenses to build out fully
finished and ready-to-occupy space, including permitting fees, and costs of
construction, materials, equipment, permit applications, fees and code
compliance, special facilities and any “built-ins,” general contractor’s fees,
Landlord’s actual costs for Building engineering or security staff labor
resulting from Tenant’s construction activities and generally all actual and
reasonable costs to complete construction and design of the New Premises Tenant
Improvements, and (5) invoices for low voltage cabling, relocation costs, third
party move expenses, furniture to be used in the Premises such as demountable
walls (including deposits) and similar items and lobby security desk. As
provided in Paragraph 11 hereof, Tenant is responsible for the Excess Costs
associated with the construction of the New Premises Tenant Improvements (the
“Tenant Contribution”), representing Tenant’s contribution toward the costs of
completing the New Premises Tenant Improvements. Any disbursement of the Tenant
Improvement Allowance by Landlord shall be subject to further withholding based
on the relative proportion of the total amount of the Tenant Contribution to the
total amount of the Tenant Improvement Allowance basis.
11.
Tenant’s Contribution to Tenant Improvement Costs. Landlord’s obligation to pay
for the cost of completing the New Premises Tenant Improvements shall not exceed
the Tenant Improvement Allowance. The Tenant Improvement Allowance, subject to
the limitations on the amount thereof, is intended to apply to all Permitted
Costs. The Tenant Improvement Allowance shall include a fee payable to
Landlord’s construction manager for construction oversight services in an amount
equal to Twelve Thousand Dollars ($12,000.00) per month, which fee shall be
included within the Tenant Improvement Allowance and shall be capped at a
maximum of Two Hundred Sixteen Thousand Dollars ($216,000.00). If the cost of
the New Premises Tenant Improvements exceeds the Tenant Improvement Allowance,
Tenant shall be responsible for any such excess (the “Excess Costs”). Landlord
shall have, in connection with such Excess Costs, all the rights and remedies
granted under the Lease in connection with the enforcement of collection of
Monthly Base Rent.

12.
As-Builts. Within sixty (60) days after Substantial Completion of the New
Premises Tenant Improvements for a phase of construction (for example, one full
floor of the New Premises), Tenant will provide to Landlord a copy of the CADD
file containing the as-builts of such phase of construction, including
Mechanical/Electrical/Plumbing (MEP) CADD files.

13.
Substantial Completion, Landlord Delay and Tenant Delay. “Substantial
Completion” of construction of all or any portion of the New Premises Tenant
Improvements (by full floor) shall be defined as the date upon which Tenant’s
Architect and Landlord determine that the New Premises Tenant Improvements for
such floor have been substantially completed in accordance with the Construction
Plans, except for such items that constitute minor defects or adjustments which
can be completed after occupancy without causing any material interference with
Tenant’s use of the applicable portion of the New Premises (so called “Punch
List” items). After the completion of the applicable portion of the New Premises
Tenant Improvements, Tenant shall, upon demand, execute and deliver to Landlord
a letter of acceptance of improvements performed on the applicable portion of
the New Premises. The term “Landlord Delay” as used in this Work Letter shall
mean any delay in the completion of the applicable portion of the New Premises
Tenant Improvements which is due to any act or omission of Landlord (wrongful,
negligent or otherwise), its agents or contractors (including acts or omissions
while acting as agent or contractor for Tenant). The term Landlord Delay shall
include, but shall not be limited to any: (1)



26

--------------------------------------------------------------------------------



delay in the giving of authorizations or approvals by Landlord; (2) delay
attributable to the acts or failures to act, whether willful, negligent or
otherwise, of Landlord, its agents or contractors, where such acts or failures
to act delay the completion of the applicable portion of the New Premises Tenant
Improvements; (3) delay attributable to the interference of Landlord, its agents
or contractors with the completion of the applicable portion of the New Premises
Tenant Improvements or the failure or refusal of any such party to permit
Tenant, its agents or contractors, access to and use of the Building or any
Building facilities or services, including freight elevators, passenger
elevators, and loading docks, which access and use are required for the orderly
and continuous performance of the work necessary to complete the applicable
portion of the New Premises Tenant Improvements; and (4) delay by Landlord in
administering and paying when due the Tenant Improvement Allowance (in which
case, in addition to such delay being deemed a Landlord Delay, Tenant shall have
the right to stop the construction of the applicable New Premises Tenant
Improvements). In no event shall Tenant’s remedies or entitlements for the
occurrence of a Landlord Delay be abated, deferred, diminished or rendered
inoperative because of a prior, concurrent, or subsequent delay resulting from
any action or inaction of Tenant. “Tenant Delay” shall include, without
limitation, any delay in the completion of construction of all or any portion of
the New Premises Tenant Improvements resulting from (i) Tenant’s failure to
comply with the provisions of this Work Letter, (ii) delay in work caused by
submission by Tenant of a request for any Change Order following approval of the
Construction Plans, or for the implementation of any Change Order, or (iii) any
delay by Tenant in timely submitting comments or approvals to the Construction
Plans. The failure of Tenant to take possession of or to occupy all or any
portion of the New Premises shall not serve to relieve Tenant of obligations
arising on the Extension Term Commencement Date or delay the payment of Rent
thereon by Tenant.
14.
Construction of Tenant Improvements.

a.As part of the cost of the New Premises Tenant Improvements to be paid by
Tenant (subject to Landlord’s contribution of the Tenant Improvement Allowance
as provided herein), at Landlord’s option, Tenant shall reimburse Landlord for
costs of remedying deficient or faulty work or inadequate clean-up done by
Tenant or Tenant’s Contractor(s) and trash/dumpster use (“Deficient Work”)
(unless Tenant’s Contractor uses its own dumpster with Landlord’s consent, in
which event, trash removal shall be provided by Tenant’s Contractor; provided
that in all events Tenant shall be responsible for removing its own trash from
the New Premises to the appropriate dumpster in connection with any construction
or installation by Tenant or its agents), provided, however, Landlord shall
first provide Tenant with prior written notice affording Tenant ten (10) days
within which to remedy any such Deficient Work. Tenant shall not be charged for
use of construction electricity.
b.Landlord or its designated agent shall be afforded an opportunity to supervise
all New Premises Tenant Improvements at its expense except as set forth in
Section 11 of this Work Letter.
c.Except to the extent caused or contributed to by Landlord, Landlord shall not
be liable for, and Tenant waives all claims against Landlord for, any defaults
of the Tenant’s Contractor and all subcontractors and suppliers relating to
construction of the New Premises Tenant Improvements. In the event of any such
default, Tenant shall look solely to Tenant’s Contractor or the subcontractors
or suppliers.
d.Tenant shall repair any damage to the Building (including the premises of
other tenants), or to the property of Landlord or other tenants, and shall
indemnify, defend, protect and


27

--------------------------------------------------------------------------------



hold the Landlord and Landlord’s agents harmless from any and all liabilities,
obligations, damages, penalties, claims, costs, charges and expenses (including,
without limitation, reasonable attorney’s fees) to the extent such claim arises
from the negligence of Tenant, its employees, agents (including without
limitation Tenant’s Contractor) in the design of the New Premises Tenant
Improvements and the process of construction of the New Premises Tenant
Improvements.
e.All of the New Premises Tenant Improvements shall be (1) completed
substantially in accordance with the approved Construction Plans; (2) completed
in accordance with all Laws and applicable governmental requirements; (3)
carried out promptly in a good and workmanlike manner; (4) of all new materials,
unless Landlord agrees otherwise in writing; and (5) free of defect in materials
and workmanship.
f.Tenant’s Contractor and all subcontractors shall abide by the Landlord’s
reasonable construction rules that are provided to Tenant in writing.
g.Tenant shall obtain all necessary occupancy permits with respect to the New
Premises and shall provide duplicate copies thereof to Landlord. Tenant shall
not occupy all or any portion of the New Premises prior to obtaining all
necessary occupancy permits for such occupancy and having complied with the
insurance requirements of the Lease applicable to the New Premises Extension
Term.




28

--------------------------------------------------------------------------------




EXHIBIT C-1
INSURANCE REQUIREMENTS
1.
INSURANCE. Tenant or Contractor, at its sole cost and expense, shall at all
times during the term of the Agreement, carry and maintain the following
insurance coverage with insurance companies authorized to do business within the
State of Colorado, with a minimum A.M. Best rating of A-VII. Before commencing
work, Tenant or Contractor shall furnish LANDLORD with certificate(s) evidencing
said insurance policy or policies and shall assume responsibility for placement
and renewal of all such policies.

(a)
Commercial general liability insurance, on an occurrence form, adequate to
protect the interest of the parties hereto, which shall name LANDLORD and
Property Manager as additional insured on a CG 2010 (11/85) or its equivalent
form which must include and apply to all products and completed operations
performed by contractors but only to the extent of the liabilities assumed by
Tenant herein; shall waive all rights of subrogation against LANDLORD on a CG 24
04 10 93 form or its equivalent but only to the extent of the liabilities
assumed by Tenant herein; and shall be written on a primary and non-
contributory basis over any liability policy carried by LANDLORD but only to the
extent of the liabilities assumed by Tenant herein and include an endorsement
clarifying such position if the base policy does not include equivalent
language. General liability risks and key exposures to be covered shall include,
but not be limited to, the Property and Contractor’s operations in connection
with the Property, contractual liability (written and oral), personal injury,
products and completed operations, Contractor’s Pollution Liability and Owners
and Contractors Protective Liability. The limits of each policy shall not be
less than $1,000,000 per occurrence and a $2,000,000 separate aggregate for this
project for bodily injury, personal injury and property damage; Policy must
delete all X, C, and U exclusions.

(b)
Business Automobile liability insurance covering Contractor’s ownership and
operation of Owned, Hired (Rented) and Non-Owned automobiles in an amount not
less than $1,000,000 combined single limit for bodily injury and property
damage; which shall name the LANDLORD as additional insured and shall be written
on a primary and non-contributory basis over any liability policy carried by
LANDLORD but only to the extent of the liabilities assumed by Tenant herein.
Such policy shall contain a waiver of subrogation endorsement in favor of
LANDLORD but only to the extent of the liabilities assumed by Tenant herein.

(c)
Workers’ Compensation & Employers Liability insurance in full compliance and in
amounts required under all applicable state and federal laws and regulations
covering all employees, agents and independent contractors. Coverage shall
include employer’s liability insurance in an amount of not less than $1,000,000
each accident, $1,000,000 each disease - each employee, $1,000,000 each
disease-policy limit. Such policy shall contain a waiver of subrogation
endorsement in favor of LANDLORD but only to the extent of the liabilities
assumed by Tenant herein.



29

--------------------------------------------------------------------------------



(d)
Umbrella liability insurance written on an occurrence form; providing coverage
in an amount of not less than $25,000,000 for all services, Such insurance shall
name the LANDLORD as additional insured but only to the extent of the
liabilities assumed by Tenant herein, and shall waive all rights of subrogation
against Landlord and Property Manager but only to the extent of the liabilities
assumed by Tenant herein and shall specifically be in excess of all liability
coverage provided under the follow coverage sections detailed above:

(a)
Commercial General Liability Insurance,

(b)
Business Auto Liability Insurance

(c)
Employers Liability Insurance

LANDLORD as referenced throughout this Insurance section shall mean all entities
listed by addendum to this section. Further, for the purpose of all insurance
required of Tenant or Contractor under this Agreement, the meaning of LANDLORD
shall include, but not be limited to, any and all employees, directors,
officers, agents, shareholders, members, managing members, representatives
including those of LANDLORD’s subsidiaries as defined under addendum to this
section.
. The policies required under this article shall not be cancelled, non-renewed,
reduced, or materially changed without 30 days’ prior written notice to
LANDLORD.
Subcontractors and/or Independent Contractors To the extent that the Tenant or
Contractor employs, utilizes or contracts with subcontractors and/or independent
contractors for some or all of the services to be provided hereunder and
pursuant to the Agreement, the Tenant or Contractor shall require such
subcontractors and/or independent contractors to carry insurance sufficient to
cover such subcontractor’s obligations.
Tenant or Contractor shall have the right to self-insure all or any portion of
the insurance required herein. To the extent a party chooses to self-insure,
they shall provide a self-insurance letter to Landlord in lieu of a certificate
of insurance.




30

--------------------------------------------------------------------------------




EXHIBIT D
GRANITE TOWER DESIGN PACKAGE
To be attached




31

--------------------------------------------------------------------------------




kbsriiq42018ex1058pg1.jpg [kbsriiq42018ex1058pg1.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg2.jpg [kbsriiq42018ex1058pg2.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg3.jpg [kbsriiq42018ex1058pg3.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg4.jpg [kbsriiq42018ex1058pg4.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg5.jpg [kbsriiq42018ex1058pg5.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg6.jpg [kbsriiq42018ex1058pg6.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg7.jpg [kbsriiq42018ex1058pg7.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg8.jpg [kbsriiq42018ex1058pg8.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg9.jpg [kbsriiq42018ex1058pg9.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg10.jpg [kbsriiq42018ex1058pg10.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg11.jpg [kbsriiq42018ex1058pg11.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg12.jpg [kbsriiq42018ex1058pg12.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg13.jpg [kbsriiq42018ex1058pg13.jpg]




--------------------------------------------------------------------------------



kbsriiq42018ex1058pg14.jpg [kbsriiq42018ex1058pg14.jpg]


